The income tax law in this state was upheld and declared valid by this court in the case of Hattiesburg Grocery Co. v.Robertson, 126 Miss. 55, 88 So. 4, 25 A.L.R. 748, about five years ago. That *Page 110 
decision has not been overruled by any court nor annulled by the legislature; and as it positively announces the law of Mississippi, it is the duty of this court to follow it in the case now before us.
The income tax law in the instant case is the same in principle and purpose as the income tax law passed upon and held valid in the Hattiesburg case, supra. It is not a property tax, but is an excise income tax. This has been already decided, and is too plain for discussion.
The principal difference between the present Income Tax Act and that in the Hattiesburg case is the graduating feature, or progressive rate of tax on net incomes. This feature of the law is obnoxious to my sense of equal and just taxation, but nearly all of the courts, including the supreme court of the United States, hold that the progressive rate is valid and proper, on the ground that it taxes equally all net incomes within the same class. I cannot go contrary to a principle so well settled by the courts of our country, including our own court, with reference to excise or privilege taxes. (See the majority opinion by the Chief Justice as to cases cited.)
This court makes no laws, nor does it repeal any; the legislature has the sole power in this regard. A court has only the authority and duty to pass upon the validity of the laws made by the legislature, and construe and apply them as written, and that is true, regardless of whether such laws are wise, or unwise, or obnoxious or popular. If any law is undesirable and oppressive, the remedy is to have the legislature repeal it; the courts cannot annul the expressed will of the legislature if the law is valid under the Constitution.